                                                             U.S. DISTRICT COURT
                                                         NORTinlRN DISTlllCT OF TEXAS
                                                                  FlLED
                  IN THE UNITED sTATEs DISTRICT cm RT         ['JuL~1~4 202~
                       NORTHERN DISTRICT OF TEXAS   CLFRK, 11.S.    DISTRICT COURT
                           FORT WORTH DIVISION


MARCOS GERALDO DOMINGUEZ,           §
                                    §
             Movant,                §
                                    §
vs.                                 §    NO. 4:21-CV-399-A
                                    §    (NO. 4: 19-CR-041-A)
UNITED STATES OF AMERICA,           §
                                    §
             Respondent.            §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Marcos Geraldo

Dominguez, movant, under 28 U.S.C.       §   2255 to vacate, set aside,

or correct sentence by a person in federal custody. The court,

having considered the motion,     the government's response, the

record, including the record in the underlying criminal case,

No. 4:19-CR-041-A, styled "United States v. Juan Ernesto

Hernandez, et al.," and applicable authorities,         finds that the

motion should be denied.

                                    I.

                               Background

      The record in the underlying criminal case reflects the

following:

      On February 13, 2019, movant was named along with others in

a four-count information charging him in count three with

conspiracy to possess with intent to distribute 500 grams or
more of a mixture and substance containing a detectable amount

of cocaine,             in violation of 21 U.S.C.                    § 846. CR Doc.' 91. On

February 26, 2019, movant appeared before the court with the

intent to enter a plea of guilty without benefit of a written

plea agreement. CR Doc. 120. Movant and his attorney signed a

waiver of indictment. CR Doc. 121. They also signed a factual

resume setting forth the maximum penalties faced by movant, the

elements of the offense, and the stipulated facts establishing

that movant had committed the offense. CR Doc. 122. Movant

testified under oath at arraignment that: He understood that he

should never depend or rely upon any statement or promise by

anyone as to what penalty would be assessed against him and that

his plea must not be induced or prompted by any promises, mental

pressure, threats, force, or coercion; he had discussed with his

attorney how the sentencing guidelines might apply in his case;

the court would not be bound by the stipulated facts and could

take into account other facts; the guideline range could not be

determined until the presentence report ("PSR") had been

prepared; his term of imprisonment would be at least five years

and could be as much as forty years; he understood the elements

of the offense and he admitted that all of them existed; he had



1
    The "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4:19-
CR-041-A.
                                                          2
read and understood the information; he had read and understood

the factual resume and understood everything in it; he was

satisfied with his representation; no threats or promises had

been made to induce him to plead guilty; and, the stipulated

facts in the factual resume were true. CR Doc. 367.

        The probation officer prepared the PSR, which reflected

that movant's base offense level was 32. CR Doc. 158, , 34. He

received a two-level increase for possession of a dangerous

weapon, id. ,    35, and a two-level increase for maintaining a

drug premises. Id. , 36. He received a two-level and a one-level

reduction for acceptance of responsibility. Id. , , 42, 43. Based

on a total offense level of 33 and a criminal history category

of II, his guideline imprisonment range was 151 to 188 months.

Id. ,    92. Movant filed objections. CR Doc. 191. The probation

officer prepared and addendum to the PSR. CR Doc. 206.

        Movant was sentenced to a term of imprisonment of 151

moths. CR Doc. 260. He appealed. CR Doc. 294. The judgment was

affirmed. United States v. Dominguez, 799 F. App'x 886    (5th Cir.

2020).




                                   3
                                                          II.

                                         Grounds of the Motion

          Movant urges three grounds in support of his motion, all

based on ineffective assistance of counsel. Doc. 2 1 at 7. The

motion refers to movant's memorandum, Doc. 2, as setting forth

the supporting facts. Doc. 1 at 7.

                                                         III.

                                           Standards of Review

A.        28    u.s.c.      § 2255

          After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32      (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice• resulting from

the errors. Shaid, 937 F.2d at 232.

          Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of




2   The "Doc.   "reference is to the number of the item on the docket in this civil action.
                                                            4
constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d

515, 517-18   (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687   (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "[Al court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies." Strickland, 466 U.S. at 697; see also

                                  5
United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011)    (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th

Cir. 2000).

                               IV.

                            Analysis

     In his first ground, movant complains of counsel's

assistance in connection with, and prior to, the plea. Doc. 1 at

7. He alleges that he was effectively coerced by misinformation

and misadvice of counsel, which rendered his plea involuntary.

Doc. 2 at 9. He says that had he known he could be held liable

for more than the amount of cocaine described in the factual

                                6
resume, he would have negotiated a better deal. Id. Or,

alternatively, had he known he could be stuck with "false

enhancements," he would have exercised his right to trial. Id.

at 10.

         Movant does not spell out exactly what his counsel did or

failed to do that fell below the objective standard of

reasonableness.' Strickland, 466 U.S. at 687. His conclusory

allegations are insufficient to overcome the presumption of

competency. Id. at 689; Miller, 200 F.3d at 282. As the

government points out, movant would have faced a higher

guideline range had he not pleaded guilty, since he would not

have received acceptance of responsibility. Doc. 11 at 9.

Moreover, as the court noted at arraignment, movant agreed to

plead guilty because he was only charged in one count of the

information. CR Doc. 367 at 57.

         Any contention that movant's plea was not knowing and

voluntary is belied by the record.                              "Solemn declarations in open

court carry a strong presumption of verity." Blackledge v.

Allison, 431 U.S. 63,                   74    (1977). His factual resume is likewise



3 Movant refers to a "conflict of interest.'' Doc. 2 at 11. However, to establish such a claim, movant must show that

his attorney acted under the influence of an actual conflict and that such conflict adversely affected movant's
representation. United States v. Culverhouse, 507 F.3d 888, 892 (5th Cir. 2007). A theoretical or speculative conflict
is not enough; movant must show that his counsel was required to make a choice advancing his own interests or the
interests of another client to movant's detriment. United States v. Garcia-Jasso, 472 F.3d 239,243 (5th Cir. 2006);
Beets v. Co1lins, 986 F.2d 1478, 1486 (5th Cir. 1993). If counsel did not make a choice, the conflict remains
hypothetical. Garcia-Jasso, 472 F.3d at 243.
                                                          7
entitled to the presumption. United States v. Abreo, 30 F.3d 29,

32   (5th Cir. 1994); Hobbs v. Blackburn, 752 F.2d 1079, 1081 (5th

Cir. 1985). For a defendant who seeks habeas relief on the basis

of alleged promises inconsistent with representations he made in

open court when entering his plea of guilty to prevail, he must

prove: " ( 1) the exact terms of the alleged promise,   (2) exactly

when, where, and by whom the promise was made, and (3) the

precise identity of the eyewitness to the promise." United States

v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998). To be

entitled to an evidentiary hearing, the defendant must produce

"independent indicia of the likely merit of [his] allegations,

typically in the form of one or more affidavits from reliable

third parties." Id. "If, however, the defendant's showing is

inconsistent with the bulk of [his]   conduct or otherwise fails

to meet   [his] burden of proof in the light of other evidence in

the record, an evidentiary hearing is unnecessary." Id. See also

United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985)

Movant's guilty plea was knowing and voluntary and made with

sufficient awareness of the relevant circumstances and likely

consequences. Bradshaw v. Stumpf, 545 U.S. 175, 183     (2005).

Movant has failed to provide any independent evidence in support

of any of his contentions that are at variance with the



                                  8
statements he made, or the answers he gave, while under oath at

the arraignment hearing.

     Once a guilty plea has been entered, all nonjurisdictional

defects in the proceedings against the defendant are waived.

United States v. Cavitt, 550 F.3d 430, 441 (5th Cir. 2008). A

guilty plea waives pre-plea ineffective assistance of counsel

unless the movant can show that he would not have pleaded guilty

but for counsel's deficient performance and that he would have

insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 59

(1985); Cavitt, 550 F.3d at 441. Thus, the allegation that

movant would have negotiated a better deal is insufficient. As

for the contention that he would have gone to trial, movant

offers nothing but his post hoc conclusory allegation, which is

insufficient. Lee v. United States, 137 S. Ct. 1958, 1967

(2017).

     Movant's second ground alleges that he received ineffective

assistance of counsel in connection with sentencing. Doc. 1 at

7. He complains that counsel failed to object to his base

offense level, the enhancements, and the court's

characterization of movant's background as including "quite a

criminal history.• Doc. 2 at 4-8. It is clear that what movant

is complaining about is his counsel's perception that objecting



                                9
too vehemently to the PSR would result in the loss of acceptance

of responsibility. Id. at 9   &   Ex. 1.

      When making factual findings for sentencing purposes, the

court may consider any information that bears sufficient indicia

of reliability. United States v. Harris, 702 F.3d 226, 230       (5th

Cir. 2012). The standard is not onerous; it simply means that

the facts used by the court must be reasonably reliable. United

States v. Malone, 828 F.3d 331, 337 (5th Cir. 2016). The results

of a law enforcement investigation can be relied upon. United

States v. Fuentes, 775 F.3d 213, 220       (5th Cir. 2014). Statements

of coconspirators are sufficiently reliable to form a basis of a

finding. United States v. Rico, 864 F.3d 381, 386 (5th Cir.

2017). Even uncorroborated hearsay may be sufficiently reliable.

Malone,   828 F.3d at 337; United States v. Gaytan, 74 F.3d 545,

558   (5th Cir. 1996). And, because a presentence report generally

bears a sufficient indicia of reliability, the court may adopt

the facts asserted therein without further inquiry if they have

an adequate evidentiary basis and the defendant does not present

rebuttal evidence or otherwise demonstrate that the information

therein is materially untrue, inaccurate, or unreliable. Harris,

702 F.3d at 230.

      Movant's base offense level was determined based on

reliable information as set forth in the PSR. An unidentified

                                    10
coconspirator ("UCC") delivered 10 kilograms of cocaine to

movant on two separate occasions in October 2014. CR Doc. 158,

1 21. The UCC observed large amounts of cash, drug scales, a
money counting machine, and several firearms in movant's

residence. Id. Movant admitted that he organized a shipment of

15 kilograms of cocaine from Mexico with the intent to

distribute it. CR Doc. 122 at 2 CR Doc. 158,                                 1 22. A base
offense level of 32 applied because the offense involved at

least 15 kilograms but less than 50 kilograms of cocaine. CR

Doc. 158,        1 34. Thus, the base offense level would have been the
same whether the court took into account the 20 kilograms

delivered to movant by the UCC. An objection would have been

pointless and might have cost movant acceptance of

responsibility.

        The two-level increase for possession of a dangerous weapon

is likewise clearly supported by the PSR. The UCC saw weapons at

movant's residence when delivering the second shipment of

cocaine. CR Doc. 158,                 1   21. In addition, numerous weapons' were

discovered when a search was conducted of movant's residence,

along with a digital money scale, clear plastic narcotics

packaging, black tape, and five cellular telephones. Id.                                          1 25.


4 Movant's memorandum refers only to one weapon that movant says he used for hunting. Doc. 2 at 6. He does not
refer to the others.
                                                      11
Thus,    it was not clearly improbable that the firearms were

connected with the offense. USSG 2Dl.l(b) (1) cmt. n. ll(A). See

United States v. Hooten, 942 F.2d 878, 882 (5th Cir.

1991) (enhancement should be applied where weapon is found in the

same location where drugs or drug paraphernalia is stored or

where part of transaction occurred).

        As for the premises enhancement, the UCC twice delivered 10

kilograms of cocaine to movant at his residence, where other

drug paraphernalia and weapons were seen. Years later, when

movant was arrested, agents found firearms and drug

paraphernalia at the same residence. The premises enhancement

was properly applied. CR Doc. 158,      1   36; United States v.

Benitez, 809 F.3d 243, 250    (5th Cir. 2015).

        Movant has not come forward with any evidence to show that

there would have been the slightest merit to the objections he

says should have been lodged to the PSR. Counsel cannot have

been ineffective for failing to lodge meritless objections.

United States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999).

        Movant additionally urges that counsel should have objected

to the court's characterization of his background at sentencing.

The court was entitled to consider prior criminal conduct not

resulting in a conviction. United States v. Lopez-Velasquez, 526

F.3d 804, 807    (5th Cir. 2008). The PSR provided more than a bare

                                   12
arrest record and the court was entitled to find the information

reliable. United States v. Windless, 719 F.3d 415, 420   (5th Cir.

2013); United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991).

Movant has made no attempt to show that any of the facts recited

by the court were materially untrue, inaccurate, or unreliable.

Harris, 702 F.3d at 230. Movant was sentenced within the

guidelines. He has not shown that the court erred. Nor has he

shown that his sentence would have been any different had his

counsel objected as he suggests should have been done.

     Finally, movant alleges that he received ineffective

assistance of counsel on appeal. Doc. 1 at 7. He briefly

mentions this allegation in his memorandum, making the

conclusory allegation that counsel erred in failing to raise

procedural, rather than substantive, error. Doc. 2 at 8-9, 12.

Again, his conclusory allegations are insufficient to establish

ineffective assistance. Miller, 200 F.3d at 282. Movant has not

shown a reasonable probability that, but for counsel's error

(assuming there was one), he would have been afforded relief on

appeal. United States v. Reinhart, 357 F.3d 521, 530 (5th Cir.

2004). As the Fifth Circuit noted, the court •was in the best

position to evaluate all the evidence, as well as the need for

the sentence to further the other objectives set forth in



                                13
§ 3553(a) ,• and its decision was entitled to deference.

Dominguez, 799 F. App'x at 886.

                                  V.

                               Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C. § 2255 be, and is hereby, denied.

     Pursuant to Rule 22(b)   of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED July 14, 2021.




                                  14
